[NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 93-1032

                     IN RE BRIDGET M. HAYES,
                             Debtor.

                                             

                        BRIDGET M. HAYES, 
                      Plaintiff, Appellant,

                                v.

                JOHN L. SULLIVAN AND JAMES NAGLE,
                      Defendants, Appellees.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Robert E. Keeton, U.S. District Judge]
                                                      

                                             

                              Before

                      Selya, Circuit Judge,
                                          

                 Feinberg,* Senior Circuit Judge,
                                                

                    and Stahl, Circuit Judge.
                                            

                                             

     Daniel J.  Carragher, with whom  Day, Berry & Howard  was on
                                                         
brief, for appellant.
     Marshall F. Newman,  with whom Newman & Newman,  P.C. was on
                                                          
brief, for appellee Sullivan.
     Mark A. Berthiaume, with whom Daniel H. Conroy and Goldstein
                                                                 
& Manello, P. C. were on brief, for appellee Nagle.
                

                                             

                           May 13, 1993
                                             

               
*Of the Second Circuit, sitting by designation.

          Per  Curiam.   Bridget M.  Hayes, a  Chapter 7  debtor,
          Per  Curiam.
                     

commenced an adversary proceeding in the bankruptcy court whereby

she  strove to  annul the  trustee's public-auction  sale  of her

residence.  The debtor named  as defendants John L. Sullivan (the

successful   bidder)  and  James   Nagle  (who  had  subsequently

purchased  the property  from Sullivan).    Following a  non-jury

trial,  the bankruptcy court (Kenner, J.) concluded that the sale

had been advertised "widely and sufficiently"; that no fewer than

six qualified bidders  attended the auction;  and that Hayes  had

not proven that the price realized at the auction sale ($110,000)

was grossly inadequate.  Based on these, and other, findings, the

bankruptcy court dismissed Hayes's complaint.

          On appeal,  the district court  (Keeton, J.)  affirmed.

In a  lengthy, thoughtful,  and comprehensive  opinion, Hayes  v.
                                                             

Sullivan     F.  Supp.     (D. Mass. 1992)  [No. 92-12020-K], the
        

court  gave three  main reasons  for  its determination  that the

bankruptcy court's judgment  must stand (any one  of which, taken

alone, would have required affirmance of the judgment).

          First,  the  court  held  that,  under the  controlling

statute, 11  U.S.C.   363(b)(1),  the results  of an  authorized,

completed  auction sale  could be  set aside,  in the  absence of

"fraud, mistake, collusion or similar infirmity only on a showing

of  gross inadequacy  of price."   Id. at      [slip op.  at 12].
                                      

Because  Hayes  met neither  the standard's  fraud prong  nor its

adequacy-of-price prong    Sullivan was  a good-faith  purchaser;

plaintiff  conceded  the  absence of  fraud;  and  the bankruptcy

                                2

judge's finding as to the  adequacy of the price was  not clearly

erroneous     the  district  court  found  that  the  appeal  was

groundless.

          Second,  the court held that Hayes, in her presentation

before the  bankruptcy court,  had urged the  court to  apply the

gross inadequacy standard and had thereby waived any right to ask

the district court to invalidate the sale for some lesser reason.

See  id. at      [slip op.  at 15-16].   In other  words, Hayes's
        

argument that the  court should examine  the transaction under  a

criterion  more  searching  than gross  inadequacy  had  not been

presented  face up  and  squarely in  the  bankruptcy court  and,

therefore, could not rewardingly be pressed on appeal.

          Third, the  court ruled  that whether  it reviewed  the

outcome  of this authorized  trustee's sale in  bankruptcy either

under  the gross  inadequacy  standard  or  the  totality-of-the-

circumstances standard pressed on appeal by Hayes, the bankruptcy

court's judgment must be affirmed.   See id. at     [slip op.  at
                                            

19-20].    This was  so because, even  if Hayes's newly  emergent

view of  the governing  law was both  correct and  preserved, the

facts,  as supportably  found  by the  bankruptcy judge,  did not

sustain her claim.

          Given the district court's handiwork, we see no need to

write at length.   Indeed, in cases  in which "a trial  court has

produced a first-rate  work product, a reviewing  tribunal should

hesitate to  wax  longiloquent  simply  to  hear  its  own  words

resonate."  In  re San Juan Dupont  Plaza Hotel Fire  Litig.,    
                                                            

                                3

F.2d     ,     (1st Cir. 1993) [No.  92-2216, slip op. at 4].  So

it  is  here.   Whatever  the  relative  merits of  the  parties'

competing views as  to the standard for setting aside authorized,

completed trustees' sales under section  363(b)(1)   a matter  on

which we express no opinion   it  is perfectly plain that, taking

the  totality-of-the-circumstances approach  urged by  appellant,

and assuming arguendo that Hayes preserved this theory below, the
                     

facts as found by the bankruptcy judge cannot  begin to carry the

burden of  Hayes's case.   That  ends  the matter.   Because  the

critical findings of  fact are supported by  substantial evidence

in the bankruptcy court record and are not clearly erroneous, the

judgment  below must  be affirmed.   See, e.g., In  re Tully, 818
                                                            

F.2d  106,  108-110  (1st Cir.  1987)  (explicating  operation of

clearly erroneous rule in bankruptcy cases); Bankr. R. 8013.

The judgment  is affirmed  on the basis  of the  district court's
                                                                 

opinion.  Costs in favor of appellees.
                                     

                                4